Citation Nr: 0019259	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left superior and inferior 
pubic rami.

2.  Entitlement to an increased rating for post-operative 
residuals of a left wrist fracture, including surgical fusion 
of the left wrist with traumatic arthritis, 
currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 until May 
1952.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1994  from the Columbia, South Carolina, 
Regional Office (RO) that denied increased ratings for the 
service-connected left wrist and pelvic fracture residuals.

The Board remanded the case to the RO in December 1997 for 
further development and consideration.


FINDINGS OF FACT

1.  The veteran does not currently have any residual 
impairment attributable to the fracture of his left superior 
and inferior pubic rami; there are no objective clinical 
indications of pain, or painful or limited motion, and X-rays 
show only minimal degenerative changes of his hips with no 
signs of other bony defects.

2.  The post-operative residuals of the left wrist fracture, 
including the surgical fusion and traumatic arthritis, cause 
some decreased grip strength and weakness in the left hand 
with diffuse osteopenia of the osseous structures, especially 
on the left, and carpal metacarpal grinding; supination and 
pronation of the wrist are essentially normal, to 80 degrees, 
and there are no clinical indications of ankylosis, fixation 
in any degree of palmar flexion, or radial or ulnar 
deviation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 0 percent for the 
fracture of the left superior and inferior pubic rami are not 
met.  38 U.S.C.A. § 1155. 5107(a) (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.71a, Diagnostic Code 5250 (1999).

2.  The criteria for a rating higher than 20 percent for the 
post-operative residuals of the left wrist fracture, 
including the surgical fusion of the left wrist with 
traumatic arthritis, are not met.  38 U.S.C.A. §§ 1155. 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5003, 5214 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected pubic rami and 
left wrist fracture residuals are more disabling than the 
currently assigned disability evaluations reflect.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  All reasonable doubt concerning the severity of 
the disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(1999)-where, as here, entitlement to compensation already 
has been established, and an increase in a disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Residuals of a fracture of the left superior and inferior 
pubic rami.

When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

The veteran's service-connected residuals of the left 
superior and inferior pubic rami are analogously rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5250, 
which provide that favorable ankylosis of either hip warrants 
a 60 percent evaluation.  Ankylosis is considered to be 
favorable when the hip is fixed in flexion at an angle 
between 20 degrees and 40 degrees and in slight adduction or 
abduction.  Ankylosis at an angle between favorable and 
unfavorable warrants a 70 percent evaluation.  Unfavorable or 
extremely unfavorable ankylosis warrants a 90 percent 
evaluation, in addition to special monthly compensation.  
Ankylosis is considered to be unfavorable or extremely 
unfavorable when the foot of the lower extremity involved 
does not reach the ground due to the ankylosis and crutches 
are necessary. 38 C.F.R. § 4.71a, Diagnostic Code 5250 
(1999).  

The veteran underwent a VA examination in August 1999, and 
the history of the pelvic fracture in 1950 was noted.  He 
reportedly indicated that, since the injury, he had not had 
any significant complaints with respect to his pelvis.  
During the objective clinical portion of the evaluation, it 
was found that strength was 5/5 in his hip flexors, 
abductors, adductors quadriceps, hamstrings, extensor 
hallucis longus, anterior tibialis, and in plantar flexion.  
Hip range of motion demonstrated no flexion contracture, 
bilaterally.  He had internal rotation to 45 degrees and 
external rotation to 60 degrees with no pain.  Radiological 
studies were interpreted as showing evidence of prior trauma 
at the left superior and inferior pubic rami, but adequate 
bony union with minimal alteration of the pelvic ring.  No 
chronic diastasis of the pubic symphysis or S1 joints was 
noted.  There were only minimal degenerative changes of the 
hips, bilaterally.  The examiner indicated the pelvic 
fracture had healed with no sequelae (i.e., residuals) and 
did not contribute to any pain or dysfunction.

The evidence pertaining to the service-connected left 
superior and inferior pubic rami fracture residuals clearly 
indicates that the appellant does not have any disabling 
symptomatology or functional impairment which may be 
attributable thereto.  A longitudinal review of the clinical 
history in this regard shows that the disorder was declared 
to be well healed many years ago.  While X-rays of the pelvis 
indicate prior trauma to that area, as well as minimal 
degenerative changes of both hips on recent VA examination in 
August 1992, no limitation of motion or other functional 
impairment was found, and it was indicated that there were no 
functional sequelae (i.e., residuals) in this regard.  The 
Boards observes that the veteran did not testify during his 
hearing in September 1996 as to any disabling symptoms, and 
no treatment relative thereto appears in the record during 
the appeal period.  The symptoms that he has experienced, 
instead, pertain to other, unrelated conditions.  In the 
absence of any painful or symptomatic residuals or functional 
impairment, the Board finds that the service-connected left 
superior and inferior pubic rami fracture is appropriately 
rated as noncompensably (0 percent) disabling, and that a 
higher rating is not warranted.  A noncompensable evaluation 
will be assigned when,, as here, the required residuals are 
not shown.  38 C.F.R. § 4.31 (1999).

Post-operative residuals of a left wrist fracture, including 
surgical fusion of the left wrist with traumatic arthritis.

The veteran's service-connected residuals of the left wrist 
fracture are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, for the minor upper extremity which 
provides that ankylosis is considered to be favorable when 
the joint is fixed in 20 degrees to 30 degrees of 
dorsiflexion.  Ankylosis is considered to be unfavorable when 
the joint is fixed in any degree of palmar flexion, or with 
ulnar or radial deviation.  A 20 percent evaluation is 
warranted for favorable ankylosis of the wrist of the minor 
extremity.  A 30 percent evaluation is warranted for 
ankylosis in any other position other than favorable, 
unfavorable or extremely unfavorable.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
wrist of the minor upper extremity.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hand under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (1999).  In this regard, the Board notes that ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

A review of the claims folder reveals that the veteran re-
injured his left wrist as a result of a fall in January 1990, 
and also sustained a severe strain of that wrist in June 1992 
while at work.  He subsequently underwent arthrodesis of the 
left wrist for painful arthritis in March 1993. 

On VA examination in June 1999, the veteran described 
occasional pain dorsally and volarly that was increased with 
heavy activity.  It was noted that there had been some 
numbness of the thumb, index and middle fingers for more than 
40 years.  It also was reported that the arthrodesis had 
significantly diminished his pain. 

Examination of the left wrist disclosed what appeared to be a 
solid clinical radiocarpal fusion.  It was noted that the 
plate was applied dorsally and was mildly palpable.  The 
appellant was found to have full range of finger motion.  The 
wrist was neutral in all planes.  It was reported that there 
was some carpometacarpal grinding.  There was no Phalen's or 
Tinel's sign.  It was felt that two-point discrimination was 
somewhat diminished at approximately seven millimeters.  
Strength was about 4/5 with good range of motion at the 
metacarpophalangeal joint, and proximal and distal 
interphalangeal joints.  Capillary refill was brisk.  There 
was 80 degrees of pronation and supination.  The examiner 
diagnosed status post arthrodesis of the left wrist for what 
appeared to have been post-traumatic pain and dysfunction 
after a perilunate fracture dislocation.  The examiner added 
that the fusion was in neutral alignment.  It was noted that 
there was some functional loss as result thereof as the 
veteran was unable to make a tight fist and had some residual 
weakness.  An X-ray of the wrist was interpreted as showing a 
metallic fixation plate extending from the base of the third 
metacarpal to the distal radius with sclerosing of the radius 
and third metacarpal.  Diffuse osteopenia of the osseous 
structures with fusion of the carpal bones, especially on the 
left, was observed.  No fracture was seen.

The current 20 percent evaluation of the veteran's left wrist 
disability is based on the criteria contained in Diagnostic 
Code 5214.  Because the disability involves a minor extremity 
of the veteran, the next higher rating that would be 
available to him under this Diagnostic Code is 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (1999).  It is 
found, however, that his condition does not meet the criteria 
for a 30 percent evaluation because there must be evidence of 
unfavorable ankylosis, fixation in any degree of palmar 
flexion, or with radial or ulnar deviation.  And the medical 
evidence does not show the presence of any of these symptoms.  
There also is no evidence of loss of use of the left hand.  
And during the June 1999 VA examination, he had 80 degrees of 
pronation and supination of his left wrist, which, according 
to 38 C.F.R. § 4.71, Plate I, is completely normal or 
essentially so.  There also was good-to-full range of motion 
of all joints and fingers, and the left wrist fusion was 
described as being in neutral alignment, and as solid and 
stable.

The evidence does reflect, however, that the veteran has some 
residual functional loss and weakness, as he was unable to 
make a tight fist during the most recent VA examination in 
June 1999.  He also has complained of experiencing increasing 
pain with heavy use, as well as some numbness.  The Board 
therefore has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in order to determine whether he has any 
functional loss due to the pain and painful motion, or as a 
result of weakened movement, premature or excess 
fatigability, and incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  And although he does, the actual level 
of his functional impairment attributable to these symptoms 
is sufficiently compensated by his current rating of 20 
percent.  DeLuca at 207-8.

The Board has further considered whether the evidence affords 
a basis for assigning a higher evaluation under any of the 
other potentially applicable rating codes, but notes that the 
veteran is currently receiving the maximum schedular 
evaluation for a minor wrist disability that is not 
ankylosed.  And he also would not be entitled to a higher 
evaluation if he were rated under the schedular criteria 
pertaining to arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Since the evidence does not provide a 
plausible basis for assigning a higher rating, the claim must 
be denied.


ORDER

An increased rating for residuals of the fracture of the left 
superior and inferior pubic rami is denied.  

An increased rating for post-operative residuals of the left 
wrist fracture, including surgical fusion of the left wrist 
with traumatic arthritis, is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

